BETTS, District Judge.
The above-named steamer Banshee and her cargo were libelled in this court December 1, 1863, charged with being rightfully subject to capture as lawful prize of war. They were seized at sea, off the coast of North Carolina, while at*764tempting to violate the blockade there imposed by the United States government, and were sent into this port for adjudication. Process of attachment and monition was regularly issued, returned, and published in the case, and a decree by default was ordered by the court, and registered therein December 22, 1803. It is quite needless to rehearse the contents of the numerous documents and vouchers submitted to the court and examined by it in the consideration of this case, as the direct and explicit testimony of the witnesses examined in the prepara-torio demonstrates the culpability of the prize, and the court will avoid encumbering its files by repeating details which are of no service in establishing the causes for the conviction of the prize. The certificate of British registry shows that the vessel was of English build and ownership, and was registered in Liverpool September 14, 1863, to Toulin Lawrence, merchant, of Liverpool, Jonathan Walkden Steele being master. The shipping agreements found on board the vessel show that she had been employed under the said master, in October and November, 1SC3, in voyages from Liverpool to Nassau, N. P. and from Nassau to Confederate ports.
The master, on his examination in prepara-torio, states that the vessel was captured November 21, 1863, about ten or twelve miles to the eastward of Cape Lookout, North Carolina, for attempting to run the blockade; that she had a Confederate flag, and no other on board to hoist when going into a Confederate port; that the United States vessel Pulton made the capture; that she fired sixteen shots; that the Grand Gulf fired four shots; that the prize was owned by E. Lawrence & Co., of Liverpool, England; that the witness was master of the vessel, and was appointed by Lawrence & Co., at Liverpool; that the vessel came out of Nassau November 17, 1863; that her voyage was to have ended in Wilmington, North Carolina; that the bills of lading, bags of letters, and ether papers on the ship were thrown overboard during the chase; that he knew Wilmington was under blockade and was at war with the United States; that the Banshee had run the blockade eight times under his command; and that they endeavored to escape from the capturing vessel, but were chased and brought to by being fired at The chief mate says that the chase of the prize continued from four to five hours, and that she was taken while attempting to run the blockade and get into Wilmington. The second and third mates and the purser concur in the general tenor of the testimony of the master and first mate. No evidence is given by either witness exculpatory of the offence of attempting to violate the blockade of Wilmington charged and proved against the vessel.
A decree of condemnation and forfeiture is, therefore, upon the proofs, ordered to be entered against the steamer and her cargo.